i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00503-CV

                            IN RE THE HOUSTON EXPLORATION CO.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 15, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 7, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and the response of the real party in interest and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM




           1
          … This proceeding arises out of Cause No. 6,252, styled April S. Trump Ordiway, Individually and on behalf
of the Estate of Kevin D. Ordiway Jr. and on behalf of McKenzee D. Ordiway, a child of Kevin D. Ordiway, Jr. v. The
Houston Exploration Co., in the 49th Judicial District Court, Zapata County, Texas, the Honorable Jose Antonio Lopez
presiding.